Title: To George Washington from Jacob Richardson, 1 October 1789
From: Richardson, Jacob
To: Washington, George


          
            Sir,
            Newport Octor 1. 1789.
          
          By Capt. Clarke, who arived here last evening, in 50 days from Nants in France I receiv’d a number of Letters, into the Post Office, one of which was for you Sir, which I enclose, & Send by one of our Packets, which wish safe to your hands, I send it in this way that it may gett to you sooner than by Post, we have but one Post in a Week to N. york, goes from here Tuesdays, and getts to N. york on Saturday following. I am wishing you health and happiness. Your most hume Servt
          
            Jacob Richardson
          
          
          
            P.S. I have Just heard that Mr Osgood, is appointed, Post Master General, if you Sir, would be so kind as to request of him my continuance in this small Office, provided he has a good Report of my services in said Office from 1784 to this time, you will do me a particular favour.
          
        